    Case 3:20-cv-02981-C Document 13 Filed 02/09/21                 Page 1 of 3 PageID 49



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

ETC SUNOCO HOLDINGS LLC                       )
(formerly known as SUNOCO, INC.),             )
                                              )
               Plaintiffs,                    )
                                              )
     v.                                       )         CIVIL NO. 3:20-cv-2981
UNITED STATES OF AMERICA,                     )
                                              )
               Defendant.                     )

                            UNITED STATES’ UNOPPOSED
                         MOTION TO EXTEND TIME TO ANSWER

       Defendant United States of America requests that this Court extend the time for the

United States to answer or otherwise respond to the complaint filed by Plaintiff, ETC Sunoco

Holdings LLC (“Sunoco”) for forty-five (45) days. Under Rule 6(b) of the Federal Rules of

Civil Procedure, the United States asserts good cause exists to extend the time to answer or

otherwise respond to the complaint. The Plaintiff is not opposed to the relief sought in this

Motion. The grounds for this motion are as follow:

       1.      Sunoco filed its complaint on September 25, 2020. Service on the United States

(via the United States Attorneys’ Office) was completed on or around December 14, 2020. The

date for service of the United States’ answer is on and around February 12, 2021.

       2.      Sunoco’s complaint seeks a refund of federal income tax for the tax years 2010

and 2011, in the amounts of $121,588,419 and $27,704,313, respectively.

       3.      Thus far, counsel for the United States has not received the relevant

administrative files from the Internal Revenue Service. The Service is diligently at work

collecting the files and preparing the advice that will permit trial counsel to submit a more

definitive answer to the complaint. Further, additional time would allow undersigned counsel for

                                                  1
    Case 3:20-cv-02981-C Document 13 Filed 02/09/21                   Page 2 of 3 PageID 50



the United States to become more familiar with the legal issues involved in this matter. An

additional forty-five (45) days should be sufficient to complete this work and for the United

States to answer or otherwise respond to the complaint.

          4.     As reflected in the Certificate of Conference, the Plaintiff does not oppose this

request.

          WHEREFORE, the United States respectfully requests that this Court extend the date for

the United States to answer or otherwise respond to Sunoco’s complaint to March 29, 2021.

                                                   DAVID A. HUBBERT
                                                   Deputy Assistant Attorney General


                                                   /s/ Jonathan L. Blacker
                                                   JONATHAN L. BLACKER
                                                   Texas Bar No. 00796215
                                                   Attorneys, Tax Division
                                                   U. S. Department of Justice
                                                   717 N. Harwood, Suite 400
                                                   Dallas, Texas 75201
                                                   (214) 880-9765
                                                   (214) 880-9741 (FAX)
                                                   Jonathan.Blacker2@usdoj.gov
                                                   ATTORNEYS FOR THE UNITED STATES




                               CERTIFICATE OF CONFERENCE

          On February 8, 2021, I spoke with counsel for Plaintiff, regarding the request for an

extension of time to serve the answer. Counsel stated that Plaintiff would not oppose the relief

sought.




                                                   /s/ Jonathan L. Blacker
                                                    JONATHAN L. BLACKER

                                                 2
    Case 3:20-cv-02981-C Document 13 Filed 02/09/21                Page 3 of 3 PageID 51




                                CERTIFICATE OF SERVICE

       I certify that on February 9, 2021, I electronically filed the foregoing document via the

Court’s ECF system, which will send notification of such filing to the following:

Robert H. Albaral
Texas Bar No. 00969175
Robert.Albaral@bakermckenzie.com
BAKER & MCKENZIE LLP
1900 North Pearl Street
Dallas, TX 75201

George M. Clarke III
D.C. Bar No. 480073
George.Clarke@bakermckenzie.com
Vivek A. Patel
D.C. Bar No. 1033178
Vivek.Patel@bakermckenzie.com
BAKER & MCKENZIE LLP
815 Connecticut Avenue NW
Washington, DC 20006



                                             /s/ Jonathan L. Blacker
                                             JONATHAN L. BLACKER




                                               3
